ORDER

PER CURIAM.
Appellant, Gordon Rocholl, appeals the judgment of conviction for three counts of attempted sodomy, RSMo sections 566.060 (Cum.Supp.1993) and 564.011 (1994), entered by the Circuit Court of the City of St. Louis after a bench trial.1 We affirm.
We have reviewed the briefs of the parties and the legal file and find the judgment is supported by sufficient evidence and is not against the weight of the evidence, and no error of law appears. As an extended opinion would serve no jurisprudential purpose, we affirm the judgment pursuant to Rule 30.25(b). A memorandum, solely for the use of the parties involved, has been provided explaining the reasons for our decision.

. As defendant’s brief raises no issues regarding the denial of his Rule 29.15 motion, his appeal from that judgment is deemed abandoned. State v. Nelson, 818 S.W.2d 285, 287 (Mo.App. E.D. 1991).